DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 08-165993 to Daikin Ind. Ltd. (Daikin) (Machine translation has been used).
Regarding claim 1, Daikin discloses a compressor comprising: 
a case (2, fig. 1; [22]) comprising a discharge portion (6, fig. 1; [22]) that is disposed at one side of the case and configured to discharge a refrigerant; 
a drive unit (7, fig. 1; [23]) comprising: 
a stator (7a, fig. 1; [23]) coupled to an inner circumferential surface of the case and configured to generate a magnetic field, and 
a rotor (7b, fig. 1; [23]) accommodated in the stator and configured to be rotated based on the rotating magnetic field; 

a compression unit (3, fig. 1; [24]) comprising: 
an orbiting scroll (12, fig. 1; [27]) coupled to the eccentric shaft and configured to perform an orbital movement based on rotation of the rotary shaft, and 
a fixed scroll (10, 11, fig. 1; [24]) engaged with the orbiting scroll, the fixed scroll being configured to receive and compress the refrigerant; 
a muffler (21, fig. 1;[37]) coupled to the compression unit, the muffler being configured to guide the refrigerant to the discharge portion; and 
a balancer (20a, 20b, fig. 1; [33]) coupled to at least one of the drive unit or the rotary shaft, the balancer being configured to offset or distribute a load of the eccentric shaft, wherein the balancer comprises a shaft balancer that is rotatably ([40]) coupled to the rotary shaft protruding from the compression unit (below compression unit; [33]-[34], [40]-[41]) in the direction away from the discharge portion (fig. 1; 20b is opposite from discharge portion 6).

Regarding claim 2, Daikin discloses the compressor of claim 1, wherein the shaft balancer comprises: an eccentric portion (20b, fig. 1; [33]-[34], [40]-[41]) coupled to the rotary shaft and configured to rotate together with the rotary shaft.

Regarding claim 5, Daikin discloses the compressor of claim 1, wherein the muffler accommodates the shaft balancer and covers at least a part of an outer circumferential surface of the shaft balancer (see fig. 1; [42]).


Regarding claim 8, Daikin discloses the compressor of claim 2, wherein the shaft balancer further comprises: a housing that is coupled to the rotary shaft and accommodates the eccentric portion.

Regarding claim 15, Daikin discloses the compressor of claim 1, wherein the muffler accommodates an entirety of the shaft balancer (see fig. 1).

Regarding claim 16, Daikin discloses the compressor of claim 15, wherein an inner circumferential surface of the muffler and an outer circumferential surface of the shaft balancer are spaced apart from each other (see fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daikin as applied to claim 2 above, and further in view of KR 10-2017-0091893 to LG Electronics Inc. (LG) (Machine translation has been used).
Regarding claim 3, Daikin discloses the compressor of claim 2, but does not explicitly disclose which LG discloses:
the eccentric portion comprises a load body (310, fig. 5; [89]-[90]) having a plate shape (see fig. 5), the load body defining: a load through hole that penetrates through the load body and is coupled to the rotary shaft ([90]); and a balancing portion recessed from a part of the load body (fig. 5; [89]-[90]).
	Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of LG with the device of Daikin and add the load body of LG so as to avoid the unstable behavior of the oil; [88], [95]; LG).

Regarding claim 4, Daikin combined with LG discloses the compressor of claim 3, further comprising a cover (350, fig. 5; [89]-[90]) that is coupled to the load body and covers the balancing portion.


Allowable Subject Matter
Claims 6-7, 9-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,995,783 to Berning et al (Berning)
US 2017/0089341 to Takamura
US 8,992,188 to Najamura et al.
US 7,175,402 to Lee et al.
US 4,838,773 to Noboru
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746